Exhibit 10.2

 

Veeco Instruments Inc.

Performance-Based Restricted Stock

2010

 

Performance Criteria

 

Definitions:

 

“EBITA” means Veeco’s cumulative earnings before interest, taxes and
amortization.

 

“Primary Performance Period” means Veeco’s four fiscal quarters ending June 30,
2011.

 

“Secondary Performance Period” means Veeco’s four fiscal quarters ending
September 30, 2011.

 

The Primary Performance Criteria will be met if Veeco’s cumulative EBITA for the
Primary Performance Period equals or exceeds the EBITA target established by the
Compensation Committee prior to the start of the Primary Performance Period.

 

The Secondary Performance Criteria will be met if Veeco’s cumulative EBITA for
the Secondary Performance Period equals or exceeds the EBITA target established
by the Compensation Committee prior to the start of the Primary Performance
Period.

 

The performance criteria will be measured on the date of filing with the SEC of
Veeco’s quarterly report on Form 10-Q for the final quarter of the relevant
performance period.  The Compensation Committee shall make all determinations
and interpretations regarding the performance criteria, including any
adjustments as may be deemed appropriate by the Committee in light of
acquisitions or divestitures.

 

Vesting

 

Subject to the recipient’s continued service, the performance-based RSU will
vest upon achievement of the Primary Performance Criteria or the Secondary
Performance Criteria. In that event, the restrictions with respect to one-third
of the award shall lapse on the first trading day following the measurement date
on which achievement of the performance criteria is determined (the “Vesting
Date”).  Thereafter, restrictions with respect to an additional one third of the
award shall lapse, and the related shares shall be issued, on each of the next
two anniversaries of the Vesting Date.

 

Forfeiture

 

In the event that neither the Primary Performance Criteria or the Secondary
Performance Criteria are met, the performance-based restricted stock unit award
will be forfeited.

 

--------------------------------------------------------------------------------

 